Title: To George Washington from Preudhomme de Borre, 17 August 1777
From: Preudhomme de Borre, Philippe-Hubert, chevalier de
To: Washington, George



Sir
Camp hanower [N.J.] the 17 august 1777

I am favoured With the Letters that your Excellency Done the honour to Write to me of the 14 respecting major mullens, and I Seen in it that your Excellency Should Wish that I may give the preference (in order to be my major of brigade) to one gentleman of my own Country, I no french gentleman Know who have acquired a Sufficient Knowledge of the English Language, to act in the capacity of major of brigade, As I have acquired a Sufficient Knowledge of the english Language in Writing myself my Orders reading & understanding all the orders & Letters I receive, I believe that it Should better for me to have an English gentleman With I Should obliged to Speack Alwais english, I have the honour to present to Your Excellency the gentleman Mack Onell Captain in the hazen regiment as very fit to act in the Capacity of major of brigade, I Will Wait the orders from your excellency before to give him that place. I am With a greatest respect of your excellency Sir your most humble and most obedient Servant

Le Chr De Preudhomme De BorreBrigr Gnal

